Citation Nr: 9904423	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May to October 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
March 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for a back disorder and a 
left knee disorder.  The veteran has perfected an appeal of 
that decision.

In a March 1998 rating decision the RO granted service 
connection for Osgood-Schlatter disease of the left knee and 
assigned a 10 percent rating for the disorder.  The grant of 
service connection is found to be a grant of the benefit 
sought on appeal, and the Board finds that an issue 
pertaining to the left knee is no longer within its 
jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (1997) (a 
notice of disagreement filed in response to the denial of 
service connection ceases to be valid if service connection 
is subsequently granted).


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence 
showing that the veteran has a back disorder that is related 
to an in-service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including the report 
of his separation examination, are silent for any complaints 
or clinical findings pertaining to the back.  In support of 
his claim for service connection for a back disorder he 
submitted private treatment records pertaining to the 
treatment received for the left knee disorder and a 
congenital deformity of the feet.  None of the evidence 
reflects any complaints or clinical findings pertaining to 
the back.

In May 1995 the veteran was asked to submit any evidence 
pertaining to the treatment of a back disorder.  In a May 
1995 statement he reported that he had not received any 
treatment for a back disorder.  In his December 1995 notice 
of disagreement he stated that he injured his back while on 
active duty, that he had constantly sought medical treatment 
since his separation from service, and that he had constant 
back pain that sometimes prevented him from being able to 
move.

II.  Law and Regulation

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).

The veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps, 126 F.3d at 1468, the Federal Circuit 
upheld the Court's interpretation of 38 U.S.C.A. § 5107(a) 
and held that VA has no duty to assist the claimant in the 
absence of a well-grounded claim.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a back 
disorder is not well grounded.  Although the veteran claims 
to have a back disorder that had its onset in service, his 
contentions are not supported by any competent medical 
evidence showing that he currently has a back disability, or 
that any of his back complaints are related to an in-service 
disease or injury.  Epps, 126 F.3d at 1468; see also Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (a claim cannot be well 
grounded in the absence of evidence showing current 
disability).

The veteran's assertion that he has a back disorder that is 
related to service is not probative because he is not 
competent to provide evidence of a medical diagnosis, or to 
relate a medical disorder to a specific cause.  Grottveit, 
5 Vet. App. at 93.  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for a back disorder is not well grounded.


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

